638 N.W.2d 197 (2002)
Dai M. VU, Relator,
v.
WACONIA FORD MERCURY, and Michigan Physicians Mutual Liability, Respondents, and
John Deere Insurance Company, Pain Assessment Rehabilitation Center, Intervenors.
No. C8-01-1797.
Supreme Court of Minnesota.
January 16, 2002.
Raymond R. Peterson, McCoy, Peterson, Jorstad & Brabbit, Minneapolis, for relator.
Mark A. Kleinschmidt, Cousineau, McGuire & Anderson, Ch., Minneapolis, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 24, 2001, be, and the same is, affirmed without opinion. *198 See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
ALAN C. PAGE
Associate Justice